Case 4:17-cv-10079-TGB-DRG ECF No. 70, PageID.2762 Filed 11/12/19 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN




 United States of America,

                                    Plaintiff(s),
 v.                                                     Case No. 4:17−cv−10079−TGB−DRG
                                                        Hon. Terrence G. Berg
 Eastpointe, City of, et al.,

                                    Defendant(s),



                            NOTICE OF DETERMINATION OF MOTION
                                 WITHOUT ORAL ARGUMENT

      The following motion(s) have been filed:

                 Motion − #68
    Pursuant to Eastern District of Michigan LR 7.1(f)(2), the motion(s) will be determined by
 District Judge Terrence G. Berg without oral argument.

    Response and reply briefs shall be filed in accordance with Eastern District of Michigan LR
 7.1(e).

      Courtesy copies are not required.




                                       Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                 By: s/A Chubb
                                                     Case Manager

 Dated: November 12, 2019
